 THE SWANHOLM45The Swanhoim,an operation of The Martin LutherFoundation,Inc.'andBay Area Local Union 1010,Petitioner.Case 12-RC-3449October 21, 1970DECISION AND DIRECTION OF ELEC-TIONBy MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Ernest Brenner of theNationalLaborRelationsBoard.Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, the case was transferred to the Board fordecision.Thereafter,a brief was filed by theEmployer.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is a wholly owned operation oftheMartinLutherFoundation, Inc., a private,religiously oriented, nonprofit corporation organizedunder the laws of the State of Florida for the purposeof engaging in scientific, religious, charitable, andother benevolent endeavors. One of those endeavorsis the Employer's operation of a medicare certified,religiously affiliated, charitable, nonprofit 274-bednursing and convalescent home.3 Both the Founda-tion and the Employer are affiliated with, but notcontrolled by, the American Lutheran Church. TheEmployer offers intensive, intermediate, and custodi-al nursing services on a continuous basis to bothpaying and charity patients, all of whom are over 65years of age, and virtually all of whom are drawn fromwithin the State. It also offers rehabilitative andrestorative treatment and services in a fairly newIThe Employer's name appears as amendedat the hearing.zWe herebygrant theEmployer'smotion to amendits brief.3The Martin Lutheran Foundation,Inc., consistsof the Employer, anadmitted nursing home,and LutheranTowers, a 91-unit retirementapartment-hotel.The Foundation originally establishedthe Employer tocare for residents of LutheranTowers who becameillor infirmed.Today,the Employer accepts patients from all sources.4A Federal program which supplies funds for constructionof nonprofithealth-care facilities.5The Employer avers that it has an"open staff" of 187 doctors. The186 NLRB No. 16building which was constructed with funds suppliedunder the Hill-Burton program.4 It has no medicalstaff per se,5 and such medical advice and treatmentas isrequired by its patients is supplied by theirpersonal physicians. The Employer also has enteredinto an undisclosed arrangement with three doctors,apparently from the "open staff," who are willing totend patients whose doctors are unavailable.In addition to the foregoing nursing and rehabilita-tive services, the Employer also provides its patientswith various social activities and, for the benefit ofboth its patients and Lutheran Towers residents, withSunday religious services which are conducted in theLutheran faith in a church located on its premises.The Employer also provides facilities for otherreligious denominations.The Employer annually grosses revenues in excessof $250,000. During 1968, approximately half of itsgross revenues were derived directly or indirectlythroughMedicare payments. It annually purchasesgoods and supplies in excess of $50,000 from supplierslocated within the State who, in turn, receive thosegoods and supplies directly from points outside theState.The Employer urges the Board to decline to assertjurisdiction over it because, it contends, its religiousaffiliation and nonprofit status renders its operationnoncommercial in nature, and because its operation isanalagous to, if not thesame as,the operations ofstatutorily exempted nonprofit hospitals and, there-fore, it also should be accorded a similar exemption.We find no merit in these contentions.The Employer's nonprofit extended care facilityrenders essentially the same type of health careservices as similar proprietary6 and nonproprietary7extended care facilities, and clearly is the type ofsubacute facility over which we have heretoforeasserted jurisdiction inDrexel Home, Inc.,182 NLRBNo. 151, and relatedcases.8Moreover, the impact oncommerce generated by its direct and indirectpurchases of goods and supplies and its participationin various publicly funded, nationally oriented healthcare programs is neither influenced nor lessened by itsreligious affiliation or its nonprofit status .9 Accord-ingly, for the reasons set forth herein and because theEmployer receivesin excessof $100,000 in grossrevenues per annum, we find that it will effectuate the"open staff"consists of all doctorswho have, orhave had, patients at theEmployer.6University NursingHome, Inc.,168 NLRB 263.7Good SamaritanHospital,a/k/a GoodSamaritanHome For The Aged,185 NLRB No.86;BethanyHome For The Age4185 NLRB No. 85.8 "An establishment with permanent facilities that include inpatientbeds; and with medical services, including continuous nursing services, toprovide treatment to patients who require inpatient care but who do notrequire hospital services."9Rosewood,Inc.,185 NLRB No.87;Drexel Home, Inc., supra. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies of the Act to assert jurisdiction over theEmployer's extended care facility.2.The labor organization involved claims torepresent certain of the Employer's employees.3.A question affecting commerce exists concern-ing the representation of certain of the Employer'semployees within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Petitioner seeks to represent a unit of "allemployees employed by the Employer at its locationat 6200 Central Avenue, St. Petersburg, Florida,including aides, maids, orderlies, licensed practicalnurses, kitchen employees, laundry employees, main-tenance employees and housekeeping employees,"and further including all regular part-time employeesfallingwithinany classificationwhichmay beincluded in the unit, and excluding the administrator,assistant administrator, all registered nurses, theregistered physiotherapists,,, head, chef, ; heady house-keeper, head maintenance supervisor, the social work-er, the recreational director, the bookkeeper, the nightwatchman, ward clerks, switchboard operators, theadmitting clerk, the nursing secretary, office clericalemployees,professionalemployees, guards, andsupervisors as defined in the Act.The Employer agrees with the aforesaid unit exceptthat it would include the ward clerks, switchboardoperators, the admitting clerk, and the nursingsecretary.The three ward clerks in dispute work on the dayshift only in the various nursing units to which theyare assigned. Approximately 50 percent of their timeis spent in the registered nurses duty station, which islocated separately from the Employer's office clericalemployees, where they prepare supply vouchers, chartpatients' temperatures, pulse, respiration, intake andoutput, and answer the phone. The remainder of theirtime is spent on the unit floor delivering newspapersand mail to patients, running errands, getting sup-plies, writing letters for them, and transporting them.Although their primary purpose is to free nurses aidesand orderlies from performing the foregoing clericaland transportation duties, these latter employeesnevertheless occasionally perform those duties. Wardclerks need not know how to type, nor are theyrequired to possess any other particular skills oreducational background. Their wages are not morethan those paid to aides or orderlies, and they receivethe same fringe benefits as all other employees. They,together with aides, orderlies, and licensed practicalnurses, are supervised by the nursing unit registerednurse. In view of the ward clerks' duties and services,their functional interchange with aides and orderlies,their common supervision with other unit employees,and the absence of affirmative evidence indicatingthat these employees lack a community of interestwith other employees included in the unit, we shallinclude them in the unit.The Employer's one full-time and two regular part-time switchboard operators man the switchboard, actas information clerks for the benefit of visitors, sortthe mail delivered to the Employer, collect money fornewspapers and stamps which are located on acounter near their switchboard and which arepurchased by patients or visitors, and accept paymentfor bills rendered by the Employer. The majority oftheir time, however, is spent performing switchboardduties.They are supervised by the Employer'sadministrator, and are separately located from, andhave virtually no contact with, other unit employees.Inasmuch as switchboard operators are essentiallyoffice workers, we shall exclude these employees fromthe unit.10As to the admitting clerk, this employee, who mustbe a typist, answers inquiries with regard to theavailability of rooms at the Employer, shows prospec-tive patients around the Employer, performs all theclerical work necessary to admit a patient, and showsnewly arrived patients to the floor or nursing unit towhich they are assigned. She is supervised by theEmployer's administrator and assistant administra-tor, is located in a separate admitting clerk's office,and has very limited contact with other unit employ-ees. This employee is an office clerical worker, and weshall exclude her from the unit.The Employer's one nursing secretary shares anoffice with the Employer's assistant director of nurseswhom she assists by performing the clerical andtyping work necessary to process Medicare, BlueCross, Blue Shield, and private insurance forms whichare filed with the patients' doctors and insurancecompanies. She has no contact with patients, and hercontact with other employees is very limited and isconfined to registered nurses who make out some ofthe orders which she relays to the doctors, to aides,and orderlies to whom she passes out paychecks, andto licensed practical nurses with whom she has "verylittle" undisclosed dealings. This employee also is anoffice clerical worker, and we shall exclude her fromthe unit.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees employed by the Employer at itslocation at 6200 Central Avenue, St. Petersburg,Florida, including aides, maids, orderlies, licensedpractical nurses, ward clerks, kitchen employees,10CfHaleyville Textile Mills, Inc,117 NLRB 973, 974 THE SWANHOLM47laundry employees, maintenance employees, andhousekeeping employees,and further including allregular part-time employees within the foregoingclassifications of employees,excluding the admin-istrator,the assistant administrator,all registerednurses,the registeredphysiotherapists, head chef,head housekeeper,head maintenance supervisor,the social worker, the recreational director, thebookkeeper, switchboard operators, the admittingclerk, the nursing secretary, the night watchman,office clerical employees, professional employees,guards, and supervisors as defined in the Act.[Direction of election" omitted from publication.]11 In order to assure that eligiblevoters may have the opportunity to beinformed of the issues in the exercise of theirstatutory right to vote, allparties to the election should have access to a listof voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156NLRB 1236;N.L.R.B. v.Wyman-Gordon Company,394 U.S. 759. Accordingly,it ishereby directed thatan electioneligibilitylist, containing the namesand addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 12 within 7days of the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances.Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.